MEMORANDUM OPINION
                                         No. 04-10-00859-CR

                                           Esteban PEREZ,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-CR-7664W
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 26, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal in compliance with Rule 42.2(a). See

TEX. R. APP. P. 42.2(a). The motion is granted and this appeal is dismissed. See id.



                                                   PER CURIAM


DO NOT PUBLISH